 IOUSTON MARITIME ASSOCIATION, INC389engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section8 (a) (5) of the Act5By the saidrefusal to bargain,and by informing its employees,in effect, thatitwould not bargain on the issues of union security and meritwage increasesand that it would notenterinto furthernegotiationswith the Union on a contractunless the Union acceptedits contractproposals, and by threatening its employeeswith loss of employment if they engagedin a strike,Duro interfered with, re-strained,and coerced its employees in the exerciseof rights guaranteed them inSection 7 of the Act, and therebyengaged in and is engaging in unfairlabor prac-tices withinthe meaning of Section8 (a) (1) of the Act6The aforesaidunfairlabor practicesare unfairlabor practicesaffecting coati-merce withinthe meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publicationHouston Maritime Association, Inc., and Master Stevedore Asso-ciation of TexasandInternational Longshoremen's Associa-tion,Independent,Local No.1273, Party to theContractandA. M. Clay, J. A. Garza,W. J. NemethInternational Longshoremen's Association, Independent, LocalNo. 1273andA. M.Clay, J. A. Garza,J. D. Williamson, W. J.Nemeth.Cases Nog 39-CA-480, 39-CA-484, 39-CA-555, 39-CB-103,39-CB-104, 39-CB-705, and 39-CB-1,03Augt st 8, 1958DECISION AND ORDEROn September 26, 1956, Trial Examiner C W Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in certain other allegedunfair labor practices and recommended that certain allegations ofthe complaint be dismissedThereafter, the General Counsel filed-exceptions to the Intermediate Report and a brief and argument insupport of the exceptionsNo other exceptions or briefs were timelyfiledPursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman Leedom and Members Bean,and Jenkins]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Interme-diate Report, the exceptions, the brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar, as they are consistent with thisdecision121 NLRB No 57 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD -1.We adopt the findings and conclusions of -the Trial Examiner,.to which no timely exceptions have been taken, that the Respondentsviolated Section 8 (a) (1), (2), and (3), and Section 8 (b) (1) (A)and (2) of the Act, respectively, by engaging in the following conductas more fully set forth in the Intermediate Report :a.The Respondent Employers unlawfully discriminated againstClay, Williamson, Nemeth, Knowles, and Garza; engaged'in unlawfuldiscriminatory practices with respect to the referral and employmentof longshoremen; unlawfully required their employees to designatethe Respondent Union as bargaining representative as a condition ofemployment; and engaged in other unlawful assistance and supportof the Respondent Union.b.The Respondent Union unlawfully caused,the RespondentEmployers- to discriminate against the above-named employees;caused the Respondent Employers to engage in unlawful discrimina-tory practices with respect to the referral and employment of long-shoremen; and unlawfully coerced employees with.respect to the desig-nation of their bargaining representative.2.We do not adopt the Trial Examiner's conclusion that Rule No. 6in the Respondents' contract is notper sea violation of the Act.Thisrule reads as follows :Rule No. 6-Eligible Gang ForemenThe Master Stevedores Association of Texas shall have theThe Locals to submit a listof gang foremen who are qualified, in the opinion of the local,'to the Master Stevedores Association of Texas, from which listthe Master Stevedores Association of Texas to name gang fore-men.The Locals to submit, within fifteen (15) days from thedate of this contract, lists containing not less than three (3)times the number of men required for gang foremen.-The Master, Stevedores Association of Texas shall have theright to delete names from the lists submitted by the Locals, andsubstitute other men from lists submitted by the Locals.Afterthe Master Stevedores Association of Texas have made deletionsfrom the original lists as submitted, the locals will have- the rightto call a meeting with the Stevedores to discuss the reason for theindividual deletions, never-the-less the right of deletions remainswith the Stevedores. If the Locals fail to carry out the proce-dure as outlined above, to furnish the lists within fifteen (15)days, then the Stevedores shall have the right themselves to nameas gang foremen any man from the' gang. This right of selec-tion by the Stevedores shall'continue until such time as the re-quired number of eligible gang foremen are approved. HOUSTON MARITIME ASSOCIATION, INC.391There shall be only one gang foreman to each working ship.Gang foremen to have supervision. of placement of all men in thegang subject to supervision and approval of the walkingforeman.Gang foremen to receive ten (10) cents per hour over andabove the other men in the gang.As clearly, set forth -therein, this rule obligates the RespondentEmployers to selectgangforemen from lists submitted by the union.parties to the contract, including the Respondent Union, but does notin any manner limit such Union's discretion to determine whose namesshall be included'on the lists.Although under the rule the Employersmay deletenamesfrom other similar lists.'By virtue of this rule, therefore, the Re-spondent Employers have clearly delegated to the union parties to thecontract, including the Respondent Union, complete unilateral con-trol over the selection of individuals who may be considered by theRespondent Employers for the positions of gang foremen, and there-fore, in effect, the right to name the gang foremen.2Moreover, asthe employment of stevedoring gangs, including gang foremen, isintermittent (gangs being hired only for the duration of a particularloading or unloading job), the ability of gang foremen to secure newemployment after a job is finished necessarily depends under the con-tract on the continued inclusion of their names on the lists providedfor in Rule No. 6. Because of the unfettered right in the unions todetermine the composition of the hiring lists and the power inherenttherein to discipline gang foremen by excluding their names fromfuture lists, the contract gives to the Unions not only the power toname the gang foremen, but also as an inevitable consequence thepowerto control their actions..Rule No. 6, in addition to the foregoing, also gives to gangforemensupervisionof the placement of all men in the gang, subject to thesupervisionand approval of the walking foreman.As a consequencegang foremen'who, as found by theTrial Examiner,are clearlysupervisorswithin the meaning of the Act,-have under the contracteffective initialauthority and responsibility with respect to the hiringand placement of the Respondent Employers' employees.With re-spect tosuch hiring and placement, gangforemenare'not, however,solely theagentsof the Respondent Employers'but are, as foundabove,subject to the control of the union parties to the contract, thusvesting insuch Unions, through their power to control the actions ofthesegangforemen, the power to control, the hiring and placement3 As a temporary expedient,if the Unions are, delinquent in submitting such lists, theEmployers have the right to name a member of the gang as gang foreman.2 Contrary to the apparent conclusion of the Trial Examiner,the provision in the rulegiving the Respondent Employers"the right to name men as gang foremen"isnot anunfettered right, but rather is clearly limited by the other provisions of the rule by whichthe provision's literal language is effectively negated. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Respondent Employers' employees. By virtue of Rule No. 6,therefore, the Respondent Employers have virtually divested them-selves of their hiring and placement functions and have abdicatedsuch functions to the Respondent Union and the other union partiesto the contract.As the Board has recently held, provisions of an agreement betweenan employer and a union which establish an exclusive hiring arrange-mentconstitute an inherent and unlawful encouragement of unionmembership if they confer unfettered control over the hiring processto the union, but not if they merely confer authority with respect to-the hiringprocesssubject to safeguards which the Board deems essen-tial.'These safeguards, as the Board has stated, shall consist of ex-plicit provision in the agreement that: (1) Selection of applicants forreferral to jobs shall be on a nondiscriminatory basis and shall not bebased on,or in any way affected by, union membership, bylaws, rules,regulations,constitutional provisions, or any other aspect or obliga-tion of, union membership, policies, or requirements; (2) the employerretains the right to reject any job applicant referred by the union;and (3) the parties to the agreement post in places where notices toemployees and applicants for employment are customarily posted, allprovisions relating to the functioning of the hiring arrangement, in-cluding the safeguards that we deem essential to the legality of anexclusive hiring agreement., In the instant situation the agreementclearly does not include the safeguards essential to the legality of anexclusive hiring arrangement'Accordingly, for thereasonsstated inthe above-citedcase,we find that Rule No. 6 contravenes the Act.More particularly we find that, by entering into. and maintaining anagreement containing the, aforementioned Rule No. 6, the RespondentEmployers have violated Section 8 (a) (1), (2), and (3) of the Act,and (2).'3.We also do not agree with the Trial Examiner that the Respond-ents did not violate the Act by requiring employees, as a condition ofemployment, to pay a certain percentage of their wages to the Re-sMountain Pacific Chapter of the Associated General Contractors, Inc.,et at., 119NLRB 883.4We have given due consideration to the following provisions of the agreement : "Saidlocal union agrees to provide such hiring halls and to maintain and operate them opento any person seeking employment as longshoremen irrespective of union affiliation. . . .It is agreed in the operation of such hiring halls and in the selection of men for employ-ment the Second Parties Will Not Knowingly or intentionally engage in any discrimina=tory practices of any kind which are prohibited by the Labor Management Relations Actof 1947.",In view of the discriminatory practices flowing from the Respondent Employers' prac-tice of delegating to the Respondent Union the authority and function of selecting thegang foremen, as found by the Trial Examiner, we agree with the General Counsel thatby such delegation in practice the Respondent Employers have violated not only Sec-tion 8(a) (2), as found by the Trial Examiner,but also Section 8 (a) (1) and (3),and that the Respondent Union has violated Section 8(b) (2) and(1) (A). HOUSTON MARITIME ASSOCIATION, INC.393spondent Union.As set forth in the Intermediate Report, this re-quirement is contained in,- and' is an integral part of, the same docu-ment by which the employees were unlawfully required as a conditionof employment to designate the Respondent Union as their bargaining'representative.As this requirement concerning payments to the Re-spondent Union for disbursement to union members only is an integralpart of the same unlawful' practice as the requirement concerningdesignation of the, Respondent Union, it constitutes equally unlawfulassistance and support to the Respondent Union and equally restrainsand coerces employees.We find, accordingly, that the RespondentEmployers have further violated Section 8 (a) (1) and (2) and theRespondent Union has further violated Section 8 (b) (1) (A) 6TBE REMEDYWe have found,inter alla,that the Respondent Employers havecontributed unlawful financial and other assistance and support to theRespondent Union, and that the Respondents have restrained andcoerced employees in the exercise of rights guaranteed in Section 7 ofthe Act, including the right to join or assist labor organizations, or torefrain therefrom.In view of the nature and extent of such viola-tions, as found herein, it would not effectuate the policies of the Act topermit the Respondent Union to continue to enjoy a representativestatus which has been strengthened and perpetuated by such unlawfulconduct,' or to permit it to retain the payments which have been un-lawfully exacted from the employees; 8 nor would, it effectuate thepolicies of the Act to permit the Respondent Employers to reap thebenefit of their unlawful financial assistance and support of the Re-spondent Union at the employees' expense.0 , In order, therefore; thatthe remedy may be commensurate with the unfair labor practicesfound, and to restore to the employees the rights which they have beendenied, we shall, in addition to adopting the recommendations of the,Trial Examiner that the Respondents cease and desist from engagingin certain conduct and take certain affirmative action, order that theRespondent Employers withdraw recognition from the RespondentUnion and that the Respondents cease giving effect to their currentagreement, or to any, modification, extension, supplement, or renewal,thereof, unless and until the Respondent Union shall have establishedits exclusive majority representative status pursuant to a Board-con-ducted election among Respondent Employers' employees; 10 we shalle Charles W.CarterCo,115 NLRB251;Hibbard DowelCo., 113 NLRB 28.v Julius Resnick,Inc.,86 NLRB 38..s Charles W.Carter, supra;Hibbard Dowel Co, supra.Charles TV Carter,supra, Hibbard Dowel Co, supra..Bowman Transportation,Inc,120NLRB 1147Nothing in this order, however,shall be construed as requiring the Respondent Employers to abandon or vary those wage,hour, seniority,or other lawful substantive features of the relationship between theRespondent Employers and their employees which may have,been established pursuantto such agreement. 394DECISIONS OF NATIONALLABOR RELATIONS BOARDalso order the Respondents jointly and severally to reimburse the em-ployees who have been unlawfully required to pay a percentage oftheir wages to the Respondent Union, liability therefor to begin 6against each Respondent, and to extend to all-such monies thereaftercollected.The Respondents shall have the right to offset against anysuch sum which they are required to pay to any union, member as reim-bursement any monies which have been returned to such union memberout of the funds derived from such unlawful exaction.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent Associations, Houston Maritime Association,Inc., and Master Stevedore Association of Texas, their officers, agents,successors, and assigns, shall:'(a)Cease and desist from:'(1)Encouraging membership in, and adherence to, InternationalLongshoremen's Association, Independent, Local No. 1273, or anyother labor organization,, by refusing to hire employees because theyhave engaged in protected concerted activities; granting unlawfulpreferences to union members with respect to hiring and placement, orin any other manner discriminating against employees or prospectiveemployees in regard to their hire or tenure of employment or any termor condition of employment, except to the extent permitted by Section8 (a) (3) of the Act.(2)Requiring applicants for work as stevedores to agree as a condi-tion of employment to designate International Longshoremen's Asso-ciation, Independent, Local, No. 1273, or any other labor organization,as their bargaining agent and to pay to any such labor organization apercentage of their wages when such payment would constitute anillegal exaction.(3)Performing, giving effect to, entering into, or renewing anycontract, or engaging in any practice, which delegates to InternationalLongshoremen's Association,. Independent, Local No. 1273, or anyother labor organization, the unilateral power to select individuals foremployment as supervisors within the meaning of the Act.(4)Assisting or contributing support to International Longshore-men's Association, Independent, Local No. 1273, or any other labor or-ganization, in any other unlawful manner.(5)Recognizing International Longshoremen's Association, Inde-pendent, Local No. 1273, or any successor thereto, as the representativeof any of its employees for the purpose of dealing with the RespondentAssociations concerning grievances, labor disputes; wages, rates of HOUSTON MARITIME ASSOCIATION, INC.,395'pay, hours of employment, or other conditions of employment,unlessand until said organization shall have demonstrated its exclusivemajority representative status pursuant to a Board-conducted electionamong the Respondent Employers' employees. ,-(6)Performing or giving effect to any contract with InternationalLongshoremen's Association, Independent, Local No. 1273, or anymodification, extension, supplement, or renewal thereof, or to anyother contract, agreement, or understanding entered into with saidorganization relating to grievances, labor disputes,' wages, rates ofpay, hours of employment, or other conditions of employment;unlessand until said organization shall, have, demonstrated its exclusivemajority representative status pursuant to a Board-conducted electionamong the Respondent Employers' employees. '(7) - In any other manner interfering with, restraining, or coercing7 of the Act, except to the extent that such rights may be affected byan agreement requiring membership in'a labororganization as acondition of employment, as, authorized by, Section 8 (a) (3) of theAct.(b)Take the following affirmative action which the Board findswill ,effectuate the policies of the Act :(1),Withdraw and withhold all recognition from InternationalLongshoremen's Association, Independent, Local No. 1273, as the _representative of any of Respondent Associations' employee's for the,purposes of dealing with Respondent Association concerning griev-ances, labor disputes, wages, rates of pay,, hours of employment, orother conditions of-employment, unless and until -said organizationshall have demonstrated its exclusive majority representative statuspursuant to a Board-conducted election. -(2)Preserve and make available to the'Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary' to analyze the amounts- of back paydue and other rights of employment under the terms of this Order.(3)Post at their offices in Houston, Texas, copies of the notice at-tached hereto marked "Appendix A." 11 Copies of said notice, to befurnished' by the Regional Director for the Sixteenth Region, shall,after being duly signed by the respective Respondents' representatives,be posted by them immediately upon their receipt and be maintainedby them for sixty (60) consecutive, days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurell In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a,Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat these notices are not,altered, defaced, or covered by any othermaterial.(4)Mail signed copies of the notice attached hereto as Appendix-A to the said Regional, Director for posting, the Respondent Unionwilling, at the hiring halls operated by the Respondent Union, in theplaces where notices to employees and prospective employees arecustomarily posted.Copies of the notice, to be furnished by the saidRegional Director, shall be returned forthwith to the Regional Di-rector after they have been signed by an official representative of therespective Respondent Associations for such posting.2.The Respondent Union, International Longshoremen's Asso-ciation,Independent,LocalNo.' 1273, its officers, agents, ^ andrepresentatives,shall:'(a)Cease and desist from :(1)Causing or attempting to cause Houston Maritime Association,Inc.,Master Stevedore Association of Texas, or any other employer,to discriminate against employees or prospective employees by_ re-fusing to hire them because they have engaged in protected concertedactivities, granting unlawful preferences to union members with re-spect to hiring and placement, or in any other manner in regard to,their hire or tenure of employment or any term or condition of em-ployment, except to the extent permitted by Section8. (a) (3) ofthe Act.(2)Requiring applicants for work as stevedores to -agree as acondition of employment to designate it as their bargaining agent andto pay to it,a percentage of their wages when such payment would_constitute'an illegal exaction.(3)Performing,giving effect to, entering into, or renewing anycontract, or engaging in any practice, which delegates to it the uni-lateral . power 'to select individuals for employment , as supervisorswithin the meaning of the Act.(4)Performing or giving effect to any contract with HoustonMaritime Association, Inc., or Master Stevedore Association of Texas,or' any modification, extension, supplement, or renewal thereof, orto any other contract, agreement, or understanding entered into withsaid Employers relating to grievances, labor disputes, wages, rates ofpay, hours,of employment, or other 'conditions of employment,unlesssentative status pursuant to a Board-conducted election among theRespondent Employers' employees.(5) In any other manner restraining or coercing employees of anyemployer in the exercise of their -rights guaranteed by Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a con-'dition_of employment, as authorized by Section 8 (a) (3) of the Act. HOUSTON MARITIME ASSOCIATION, INC.397(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :-(1)Post at its offices and hiring halls copies of the notice attachedhereto marked "Appendix B." 12 Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by an authorized representative, be posted by the Re-spondent Union immediately upon receipt thereof, and be maintainedby it for sixty (60) consecutive days thereafter, inconspicuous places,including all places where notices to members, employees, and pros-pective employees are customarily posted.Reasonable steps shall betaken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(2)Mail signed copies of the notice attached hereto as AppendixB to the said Regional Director for posting by the RespondentEmployers, the latter willing, in the places where notices to employeesare customarily posted.Copies of the notice, to be furnished by theRegional Director, shall be returned forthwith to the Regional Direc-tor after they have been signed by an official representative of theRespondent Union for such posting.3.The Respondents, Houston Maritime Association, Inc., andMaster Stevedore Association of Texas, their officers, agents, succes-sors, and assigns, and International Longshoremen's Association,Independent, Local No. 1273, its officers, agents, and representatives,shall:(a)Jointly and severally make whole W. J. Nemeth, RobertKnowles, and J. A. Garza for any loss of pay they may have sufferedbecause of the discrimination against them, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b) Jointly and severally, reimburse all employees for moniesillegally exacted from them in the manner and to the extent set forthin the section hereof entitled "The Remedy."(c)Notify J. A. Garza in writing that, upon application, he willbe employed without discrimination against him, and without prej-udice to any-seniority or other rights and privileges.(d)Notify the Regional Director for the Sixteenth Region in-writing, within ten (10) days from the date of this Order, what stepsthey have taken to comply herewith.'a See footnote 11,supra.APPENDIX ANOTICE TO ALL LONGSHOREMENPursuant to a Decision and Order of the National LaborRelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT encourage membership in and adherence to Inter-nationalLongshoremen's Association, Independent, Local No.1273, or any other labor organization, by refusing to hire em-ployees because they have engaged in protected concerted activ-ities; granting unlawful preferences to union members with re-spect to hiring and placement; or in any other manner by dis-criminating against employees or prospective employees in regardto their hire or tenure of employment or any term or-conditionof employment,except to the extent permitted by Section 8 (a)(3) of the Act.'WE WILL NOT require applicants for work as stevedores to agreeas a condition of employment to designate International Long-shoremen's Association, Independent, Local No. 1273, or anyother labor organization, as their bargaining, agent or to pay toAny such labor organization a percentage of their wages whensuch payment would constitute an illegal exaction.WE WILL NOT perform, give effect to, enter into, or renew anycontract, or engage in any practice, which delegates to Interna-tional Longshoremen's Association, Independent, Local No. 1273,or any other labor organization,the unilateral power to selectindividuals for employment as supervisors within the meaningof the Act.WE WILLNOT assist or contribute support to InternationalLongshoremen's Association, Independent, Local No. 1273, orany other labor organization,in, any other unlawful manner.WE WILL NOT recognize International Longshoremen'sAsso-ciation, Independent,Local No.1273,or any successor thereto,as the representative of any of our employees for the purpose ofdealing with us concerning grievances,labor disputes,wages,rates of pay,hours of employment,or other conditions of em-,ployment,or perform or give effect to any contract with the saidlabor organization,or any modification, extension,supplement,or renewal thereof,or to any other contract,agreement,or under-standing entered intowithsaid labor organization relating togrievances,labor disputes,wages,rates of pay, hours of employ-ment, or other conditions of employment,unless and until saidlabor organization shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted election:WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment,as authorized by Section8 (a) (3) of the Act. HOUSTON 'MARITIME'ASSOCIATION, INC._399WE WILL notify J. A. Garza in writing that upon applicationhe will be employed without discrimination against him, andwill'make him and W. J. Nemeth and Robert Knowles wholefor anylossof pay they may have suffered because of the dis-crimination against them.WE WILL reimburse our employees for any losses suffered bythem because they were illegally required to pay monies to In-ternational Longshoremen's Association, Independent, Local No.1273, as a condition of employment.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of, any labor organization exceptto the extent that this right may be affected by an agreement con-forming to the applicable provisions of Section 8 (a) (3) of the Na-tional Labor Relations Act.We will not discriminate in regard tohire or tenure of employment, or any term or condition of 'employment, againstany employee because of membership in or activities onbehalf of any such labor organization.HOUSTON MARITIME ASSOCIATION, INC.,Employer.Dated----------------By--------------=----------==----------(Representative)(Title)MASTER STEVEDORE ASSOCIATION OF TEXAS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced,. or covered by any other material.APPENDIX BNOTICE TO ALL LONGSHOREMENPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Houston MaritimeAssociation, Inc., Master Stevedore Association of Texas, or anyother employer, to discriminate against employees or prospectiveemployees by refusing to hire them because they have engagedin protected concerted activities, or by granting unlawful prefer-encesto union members with respect to hiring and placement, orin any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment, except to the ex-tent permitted by Section 8 (a) (3) of the Act. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT require applicants for work as stevedores toagree as a condition of employment to designate us as their bar-gaining agent and to pay to us a percentage of their wages whensuch payment would constitute an illegal exaction.WE WILL NOT perform, give effect to, enter into, or renew anycontract, or engage in any practice, which delegates to us theunilateral power to select individuals for employmentas super-visors within the meaning of the Act.WE WILL NOT perform or, give effect to any contract withHouston Maritime Association, Inc., or Master Stevedore Asso-ciation of Texas, or any modification, extension, supplement, orrenewalthereof, or to any other contract, agreement, or under-standing entered into, with said employers relating to grievances,labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until we shall haveestablished our exclusive majority representativestatus pursuantto a Board-conducted election.WE WILL NOT in any other manner restrain or coerce employeesof any employer in theexerciseof their rights guaranteed bySection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL notify J. A. Garza in writing that upon applicationhe will be employed without discrimination against him, and willmake him and W. J. Nemeth and Robert Knowles whole forany loss of pay they may have suffered because of the discrimina-tion against them.WE WILL reimburse the employees of Houston Maritime Asso-ciation, Inc., and Master Stevedore Association of Texas for anylosses suffered by them because they were illegally required to paymonies to us as a condition of employment.INTERNATIONAL LONGSHOREMEN'S ASSOCIA-TION, INDEPENDENT,:Labor. Organization.Dated----------------By------- -----------------------'------(Representative)(Title)This notice must remain posted for 60, days, from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been dulyfiled and served;complaints, amended complaints, anorder consolidatingthe above-citedcases, and notices of.hearing thereon havingbeen issued and servedby the GeneralCounsel of the National Labor Relations HOUSTON MARITIME ASSOCIATION, INC.401Board,and answers having been filed by the above-named Respondents,a hearinginvolving allegations of unfair labor practices in violation of Section 8 (a) (1), (2),and (3)and Section8 (b) (1) (A)and (2)of the NationalLaborRelations Act,as amended,61 Stat.136, herein calledthe Act,was held in Houston,Texas, onAugust 7, 8, 9, 10, and 13, 1956, before the duly designated Trial Examiner.As tothe unfair labor practices,in substance the complaints,as further amendedduring the hearing,allege and the answers deny that:(1)TheRespondents haveentered into an agreement according to the Union control of the hiring of long-shoremen,(2) in the administration of said agreement preference has illegally beenaccorded,in hiring and in the assignment of certain jobs, to members of the Re-spondent Union; (3) theRespondent Employers have acquiesced in a practice evolv-ing from said agreement whereby the Respondent Union unilaterally selects allhiring foremen,who are supervisors within the meaning of theAct; (4)the Re-spondent Union is engaging in the practice,and the Respondent Employers areacquiescing in such practice,whereby all longshoremen working out of the Union'shiring hall as a condition of employment are required to designate the Union astheir bargaining representative and to pay a percentage of their wages to the Union;(5) from August to December1954, theRespondent Union charged nonmembersmore than it charged members for the privilege of working out of its hiring hall;(6) the Respondent Union, from December30, 1954, toFebruary 4, 1955, causedtheRespondent Employers illegally to deny employmenttoA.M. Clay, J. D.Williamson,W. J. Nemeth,and Robert Knowles; and from December 1, 1954, tothe date of the amended complaint,similarly to deny employment to J. A Garza;(7) theRespondent Employers discriminatorily denied employment,in violation ofSection 8(a) (3), to Clay,Nemeth, Knowles,and Garza,for the periods abovedescribed;(8) by such conduct Respondent Employers have assisted and supportedthe Respondent Union in violation of Section 8 (a) (2) of the Act, and (9) theRespondent Union and Respondent-Employers,by their conduct,have restrainedand coerced employees in the exerciseof rightsguaranteed by Section7 of the Act.At the hearing all parties were represented,were afforded full opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues,to argue orally upon the record,and to file briefs and proposed findingsof fact and conclusions of law.Arguments were waived.All partiesfiled briefs,which havebeen carefully considered.At the conclusion of the hearing ruling was reserved upon motions to dismiss thecomplaints.Disposition of such motions is made by the following findings, conclu-sions, and recommendations.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERSThe following findings rest upon allegations of the complaints which are admittedby the Respondents._The Respondents Houston Maritime Association, Inc., and Master StevedoreAssociation of Texas ate Texas corporations, each having its office and principalplace of business in Houston, Texas., Both are engaged in the business of establish-ing and maintaining uniformity in commercial usages with reference to the loadingand unloading of vessels of all kinds in the ports of Texas, including Houston,disseminating business information having reference thereto, promoting the interestand increasing the facilities of the shipping trade in the ports of Texas, and repre-senting members of each Respondent collectively in negotiating collective-bargainingagreements and in relations generally with various labor organizations, includingInternational Longshoremen's Association, Independent, Local'No. 1273, the Re-spondent Union.Both Employers are currently operating under the terms of acollective-bargaining agreement with the Respondent Union, said agreement havingbeen negotiated by the Respondent on behalf of their members.The Strachan Shipping Company is a member of both Respondent Associations.During the 12-month period ending October 31, 1955, a period representative ofall times material hereto, this employer member of both Associations furnishedstevedoring services to steamship companies operating vessels in interstate and foreigncommerce valued at more than $100,000.The Respondent Employers are engaged in commerce within the meaning of theAct.(JonesboroGrainDrying Cooperative,110NLRB 481, as modified byWhippany Motor Co., Inc.,115 NLRB 52.)487926-59-vol. 121=27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDInternationalLongshoremen's Association, Independent, Local No. 1273, is alabor organization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe complaints allege, the answers admit, and the evidence supports the follow-ing findings: In October 1953, and again in October 1955, the Respondents enteredinto contracts providing that the owners, operators, and agents of all deep sea vesselsentering or departing from all ports in Texas subscribed for by the RespondentEmployers employ, in all longshore work, the labor necessary therefor throughhiring halls operated and administered by the Respondent Union or other localsaffiliated with the International.The first major issue, and perhaps the most general one, raised by the complaintis that the said contracts, as administered by the parties, have resulted in accordingpreference in hiring and in the assignment of "key," or more desirable, jobs to unionmembers.The Respondent Union flatly denies the allegation; the RespondentEmployers say that, in effect, if any such preference has been accorded, they knownothing about it, and since all hiring has been in the hands of the Union, theEmployers cannot be held responsible if any discrimination has occurred.Thus themajor issue is well defined.Evidence bearing upon it will be set out in the nextsubsection.Out of this hiring hall arrangement arise the cases of 5 alleged discriminationsin employment, involving A. M. Clay, J. D. Williamson, W. J. Nemeth, RobertKnowles, and J. A. Garza, during a specific ,period of about a month as to thefirst 4 named, and in the case of Garza, from December 1954 to date. The com-plaints claim that the Respondent UnioncausedtheRespondent Employers toengage in the illegal discrimination against all five individuals, but fail to claim,as against the Respondent Employers, that they actually discriminated againstWilliamson.'Another issue, involving both the Union and the Employers, stems from the hir-ing hall practice of requiring all longshoremen to designate the Union as theirbargaining representative and to pay a percentage of their wages to the Union. It isclaimed that the Employers have "acquiesced in and supported" such practice on thepart of the Union.As to issues involving but 1 of the 2 Respondents, the complaints claim thatthe Union has violated the Act by charging nonmembers more than it has mem-bers for the privilege of working out of the hiring hall, and the Employers haveunlawfully assisted theUnion by entering into the aforesaid agreement andacquiescing in certain practices under it.B. ThecontractsAs noted above, the contract between the Respondentsprovides that all long-shore labor shall be employed through hiring halls operated by the Union.Neitherin the complaints nor in his brief does General Counselclaim that the "hiringhall" provision is, alone and of itself, violative of the Act.In his brief General Counsel does contend, however, that rule 6of the sameagreement "isper se3) and Section8 (b) (1) (A) and (2) of the Act." The rule reads as follows:Rule No. 6-Eligible Gang ForemenThe Master Stevedores Association of Texas shall have theright to namemen as gang foremen. The Locals to submit a, list ofgangforemen who arequalified, in the. opinion of the local, to the Master S evedores Associationof Texas, from which list the Master Stevedores Association of Texas toname gang foremen.The Locals to submit, within fifteen (15) days romthe date of this contract, lists containing not less than three (3) times thenumber of men required for gang foremen.The Master Stevedores Association of Texas shall have the rightto deletenames from the lists submitted by the Locals. and substitute other men fromlists submitted by the Locals.After the Master Stevedores Association ofTexas have made deletions from theoriginal listsas submitted,the locals1 As noted in a subsection below, the facts relating to Williamson are identical withthose involving Nemeth, Clay, and Knowles. HOUSTON MARITIME ASSOCIATION; INC.403will have the right to call a meeting with the Stevedores to discussthe reasonfor the individual deletions, nevertheless the right of deletions remains withthe Stevedores.If the Locals fail to carry out the procedureas outlinedabove, to furnish the lists within fifteen (15) days, then the Stevedores shallhave the right themselves to name as gang foremen any man from the gang.This right of selection by the Stevedores shall continue until such time as therequired number of eligible gang foremen are approved.There shall be only one gang foreman to each working ship.Gang fore-men to have supervision of placement of all men in the gang subject to super-vision and approval of the walking foreman.Gang foremen to receive ten (10) cents per hour over and above the othermen in the gang.In urging his contention, General Counsel argues that this rule effectively dele-gated to the Union full control over the selection of longshoremen for employment,and therefore is violative of the Act.Even if warranted by the language of therule, such a conclusion, in the opinion of the Trial Examiner, would requirebroader interpretation of the Act than the Board has yet made. Indeed, in arecent decision(Imparato Stevedoring Corporation,116 NLRB 667, footn-ite 6)the Board declined to adopt a similar conclusion reached by the Trial Examinerin that case and said:.it is unnecessary to decide herein whether all dele-gations of employment functions by an emaloyer to a labor organization are v'ola-tive of Section 8 (a) (3)." In the cited case the Board found violation of theAct, because "the labor organization . . . exercised its delegated function dis-criminatorily." 2The Trial Examiner, furthermore, is unable to perceive, within thelimitationsof the language of rule 6 itself, any clear and conclusive warrant for a findingthat it delegated to the Union all "employment funct ons " The words say plainlythat the Association, or employer, has the right to select gang foremen. and thatwhile gang foremen have supervision "of placementof all men in the gang,"such supervision is subject to the approval of the "walking foreman"-a repre-sentative of the Association.For the foregoing reasons the Trial Examiner declines to find,as urged byGeneral Counsel, that rule6 is "perse"inviolation of the Act.C. Administration of and practicesunder thecontractThere is small dispute in the record that the practice, under thecontract forthe past several years, has resulted in almost complete control by the Union ofall hiring of both gang foremen and longshoremen, and that such control,in turn,has resulted in discriminatory hiring which is violative of the Act.First, as to the actual administration of rule 6.Despite the rrovis&on that theUnion must submitlistsof gang foremen, no such list has been forthcomingsince1951', and new contracts with similar prov;sionc weresigne'i in 1953 and1955.In short, there is no evidence that the Respondent Association has everexercised the right reserved to it by language of the rule to "namemen as gangforemen."On the contrary, all credible evidence shows that the Employershave, in effect, and over a considerable period oftime,permitted the Union toperform the selection.Thus, in practice, the Respondent Employers have delegated to the Union theauthority and function of selecting their own supervisory, hiring agents.For,as the evidence establishes, it is and has been the practice for the gang foremento hire-with no actual "supervision and approval of the walking foremen"-all longshoremen.3The procedure of hiring, in summary, is as follows- (1) When Stevedore membersof the Respondent Employers need longshoremen, they call the business agent of theRespondent Local and say, for example, "I've got theGolden Gatein and she is atCity Dock No. 3, and she has four hatches to work, I need fifteenmen to ahatch";2 In support of his contention General Counsel citesPacific lntermovtntain Express Com-pany,107 NLRB 837 The specific issue there involved was seniority, not "all delega-tions of employment functions "3In his able brief, counsel for the Employers comes apparently to the same conclusionwhen he states' "There is absolutely no evidence that the respondents have had anyvoice in the choice of men, and no evidence that they at any time have known the fore-men, who actually picked up his own gang on his own initiative, and there is no evidencethat theyeven knew the namesof foremen until they reported to the stevedore's job onthe ship 11 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD(the quotations are from a question put by counsel for the Employers to W. C. Wells,former head of the Local, which the latter answered in the affirmative); (2) thebusiness agent selects and posts the names of the hatch or gang foremen; and (3)the gang foremen select from among men gathered at the union hiring hall thenumber of longshoremen called for.Until they report to the hatch, the employingstevedore company does not know the identity either of the gang foreman or thelongshoremen who are to perform the work.In short, in practice under the contracts, the Union has been and is the hiringagentof the Respondent Employers? It is a fundamental of agency law, the TrialExaminer believes, that a principal must share responsibility for his agent's acts-if those acts are within the reasonable scope of authority.Applied here, that funda-mental supports a preliminary conclusion that, by permitting the Union as their agentto hire all their longshoremen, the Respondent Associations must be held account-able for illegal conduct, if any, engaged in by the Union while performing hiringfunctions.And in the opinion of the Trial Examiner such accountability cannotbe and is not avoided, as counsel for the Associations urges in his brief, by the pres-ence of other clauses in the same contract which provide that the Union shall "main-tain and operate" its hiring hall "open to any person seeking employment as 'long-shoremen irrespective of union affiliation " 5That the Employers had some doubtas to the deterrent nature of such provisions is indicated by the inclusion of stillanother, which requires the Union to indemnify the Employers against any moneyjudgment obtained for following practices unlawful under the Act.D. Discrimination in hiring1.Named individualsAs to specific individuals, the complaints name A. M. Clay, J. D. Williamson,W. J. Nemeth, Robert Knowles, and J. A. Garza as having been illegally deniedemployment as longshoremen.The record contains so little dispute as to the facts relating to treatment of theseindividuals that they will be quickly summarized.None of the five were membersof the Respondent Union. For many years the Union's membership rolls have beenlimited to about 400, although many hundreds of "outsiders"-nonmembers-werehired through the Union's hall during that period.It is undisputed that in the latter part of December 1954, all of the above-namedfive, except Garza, were called before a board of union officials, tried for mattersincluding attempts to organize the "outsiders" into a competing labor organization,and were then, by orders of the Union, denied employment for a period of about30 days.All gang foremen, who hired the men, were and are members of theRespondent Union.Gang foremen served on the union trial board.The actionon the part of the Union was clearly violative of the Act, in that it deprived theseindividuals of their right to work-or at least to be selected for work on a nondis-criminatory basis-and restrained and coerced them in the exercise of rights guar-anteed by Section 7 of the Act. In its capacity as hiring, agent for the RespondentEmployers the Union caused, in effect, the Respondent Employers to violate Section8 (a) (3) and (1) of the Act, and itself violated Section 8 (b) (2) and (1) (A) ofthe ActsAs alleged in the CB amended complaint. the period of the above-described dis-criminatory denial of employment for Clay, Williamson, Nemeth, and Knowles was4 to his comprehensive brief Geneial Counsel also urgest that "In fact the Union is theEmployer in tie agency sense and within the meaning of Section 2 (2) of the Act"The Trial Examiner considers it unnecessary to becloud simple issues by use of termsand overlapping definitions, particularly since the complaints allege that the Union-'as a labor organization and not as an employer-has engaged in unfair labor practicesThere- are no allegations that the Respondent Union has violated any provision of Sec-tion 8 (a) of the Act8 InPacific Inter mountain Exps e,+s Company,107 NLRB 837 at 846, the Board said :"The Board has often held that when an employer delegated to a union the authority tocontrol conditions of employment, it becomes iesponsible for the discriminatory mannerinwhich the union exercises such authority,"And cites SubGrade Engineering Cona-pany,93 NLRB 406, andAir Products, Incorporated,91 NLRB 1381O As a witness, W. C. Wells, then head of the Union, in effect admittedhis recognitionof the illegality of the penalties imposed upon these individuals when lie said : "Duringthat time we thought we were in our jurisdictional rights . . . to give them thirty daysbut afterwards we found through our attorney and through the National Labor Relations11Board that we had done something against theTaft-Hartley(Act)... . HOUSTON MARITIME ASSOCIATION, INC.405from December 30, 1954, to February 4, 1955. (As noted in section III, A, above,the amended complaintin the CAcases failsto listWilliamson as having beenspecifically discriminated against by the Employers, although the amended complaintin the CB cases includes this individual as one whom the Unionhas illegally causedthe Employers to discriminateagainst.The Trial Examiner does not consider thepossible defect to be ofa seriousnature.The case of Williamson, although he wasnot a witness, was fully tried at the hearing. It was admitted by the head of theUnion that Williamson was included among those penalized for conductagainst theunion interest.Counsel for the Respondent Employershas made no point of theomissionand, as his briefpointsout, the contract between theparties has an in-demnification clause.)The case of Garza, while of a similar pattern, has other details than those involv-ing thefour above-named individuals.The complaint contends that Garzahas beendiscriminatorily denied employmentsinceDecember 21, 1954.According to Garza'stestimony, corroborated by that of another "outsider,"Ramon Flores,early duringthe morning of that date he was asked at the hiring hall if he wanted work by GangForeman M. C. Brown.When he replied that he did, he was told by Brown to sign"the book."After he had signed, the foreman was calledintotheUnion office.Upon leaving the office, the foreman came to him and said, "Garza, I'm sorry aboutthis; I got orders to scratch you off this book. I didn't know you have a blackballhere or I don't know nothing, I got orders to scratch you off the book. That's all."Foreman Brown flatly denied Garza's account.Having observed the witnesses andin consideration of other factors, the Trial Examiner is not persuaded that Garzawas actually offered and then denied employment by Brown. Brown, at the timeof the hearing, was 74 years old, and has been a longshoreman on the Houstonwaterfront since 1916.As a witness he was straightforward, wasting no words.Hecandidly admitted that he hired his regular, button men first-a practice which, asnoted below, is at issue in this case.Not only did he deny the occurrence as de-scribed by Garza, but he also declared, without contradiction, that he had never hadGarza in his gang because he was "lazy"-a characterization which Garza,admittedhad often been made of him. Since Garza had worked out of the union hiring hallsince 1942, and assuming the undisputed fact that he had never before been hiredby Brown, the Trial Examiner finds in the former's testimony no convincing reasonwhy, after 14 years of not calling Garza, the foreman should suddenly do so onDecember 21, 1954. In short, the Trial Examiner is not convinced that credibleevidence sustains the allegation of the complaint that Garza was denied employmenton that date.It is further undisputed, however, thatan incidentoccurred on January 19, 1955,which amply supports a finding that Garza was discriminatedagainstthereafter.He was called in before a group of union officials, includingBusinessAgent Fivecoats,accused of "trying to break the Local" and advised to get work through another local.Wells, then head of the Local, testified that he had heard Garza was "trying to startthis second faction through the Latin-Americans." It does not appear that, aftercoming before the union officials, he was formally notified of any "suspension," asthe other four had been.He simply was not hired, although he continued to reportat the hiring hall for work.He repeatedly approached Wells, protesting that he wasnot being hired, but Wells only said he would see "what he could do about it."Find-ing ita futile effort, Garza finally gave up reporting at the hiring hall.The Trial Examiner concludes and finds that the Respondent Union,as hiringagent for the Respondent Employers, has discriminatorily refused to hire GarzasinceJanuary 19, 1955; that the Respondent Union has, in effect, caused theRespondent Employers to discriminate against Garzain violationof Section8 (a) (3)and thereby has violatedSection 8(b) (1) (A) and (2) of the Act.7 It is likewisefound that the Respondent Employers have discriminated in theemployment ofGarza withinthe meaningof Section8 (a) (3) and(1) of the Act.2. In generalAs to thequestion of general discrimination in the hiring of longshoremen, thecredible testimony of the head of the Union as wellas thatof severalgang foremenamply supports the allegations of the complaints thatunion membersare' givenpreference, not only in the order of hiring, but also inthe nature of jobs assigned.7 Although as evidence in the record shows, Garza has received a certain sum from theUnion covering a period up to September 29, 1955, there is no evidence in the recordthat the Union has taken any specific action, up to the time of the hearing, as it hasdone in the cases of the other four individuals, to notify the hiringforemanthat Garzais tobe hired. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus Foremen Brown,McGee, and Kovacevich,witnesses for the Respondent Union,all admitted that it was their practice to pick up their"regular button"(or unionmember)men first.Wells, head of the Union in 1954 and 1955, answered in theaffirmative when asked'whether or not"inmost cases button men are hired first."Wells further testified that the 48 gang foremen followed the practice of placing these"regular"men on "key" jobs, such as winches,machinery,and specialized jobson steel.The Trial Examiner concludes and finds that the Respondent Union,as hiring agentfor the Respondent Employers,has engaged in and is engaging in discriminatoryhiring practices, and that the Respondent Union has, in effect,caused the RespondentEmployers to discriminate generally in violation of Section 8 (a) (3) andtherebyitself has violated Section 8 (b) (1) (A)and (2)of the Act. It is likewise foundthat Respondent Employers have discriminated generally, as described above, in thehiring and assignment of employees within the meaning of Section 8 (a) (3) and (1)of the Act.E. The requirement that longshoremen designate ILA as their bargaining agentIt is undisputed that during the period material herein outsiders signed cardshaving the following text:Thisis to certify that I,------------------------------------S.S. -------------------------------------------- agree to work as aLongshoreman and do hereby authorize and designate the I.L. A. Local UnionNo. 1273 as the bargaining agent for me, and I further agree to be governed byitsconstitution and by-laws and other regulations.Ihereby agree to payI.L. A. Local No. 1273 5%of my wages as compensation for services renderedtome by such Local Union which I hereby agree is a reasonable charge. Ihereby assign and transfer to Local Union No. 1273 said percentage of mysaid wages.(Signed)---------------------------------------------Witness--------------------------------------------It is General Counsel's contention that signing the card "is a condition of employ-ment imposed by the Union,"and that by requiring designation of itself as the bar-gaining agent the Union deprives nonmembers of their free choice of such an agent-a right guaranteedby the Act.As to the preliminary question,whether or not such designation is actually"required"as a "condition of employment."Under the circumstances of this case,the Trial Examiner agrees with General Counsel's claim,made in his brief, that it isunnecessary to show "specific instances of coercion in signing the cards."There isno showing in the record, for example, that any "outsider"was flatly told that unlesshe signed the card he would not be hired.The evidence does establish,however-and indeed the Respondent Union made no effort to disprove-the fact that it is andfor some time has been the practice to obtain signatures,periodically,to such cards.The circumstances persuading the Trial Examiner that signatures are required, as acondition of employment,are:(1)The language in the text, which links the agree-ment "to work as a Longshoreman"with the agreement to designate the ILA as thebargaining agent; and(2) the undisputed fact that the Respondent Union disciplined,by withdrawing employment privileges,the employees named heretofore because theyengaged in an effort to seekanotherbargaining agent.-As concluded above, the Respondent Employers must be held accountable, equallywith the Respondent Union, for illegal discriminatory practices in the hiring of theiremployees.It follows, then, and the Trial Examiner concludes and finds, that, bydepriving employees of their freedom of choice in the selection of a bargaining agent,as described above, the Respondent Union has violated Section 8 (b) (1) (A) of theAct, and the Respondent Employers have violated Section 8 (a) (1) and(2) of theAct.(The finding of a violation of Section 8 (a) (2) of the Act rests upon thereasonable conclusion that, by being a party to a practice illegally requiring designa-tion of a bargaining agent,the Employers render appreciable support and assistanceto the Respondent Union.)F. Supportand assistanceThroughout the year 1955,a period material herein,the following individualsserved simultaneously as gang or hiring foremen for the Respondent Employers andas officials of the Respondent Union:W. A. Swan,firstvice president; C.M.Warwick,second vice president;B.D. Pickford,executive board; E. C. Gibson,executive board;Earl Bennet,executive board.Furthermore,at the time of thehearing and for the past 17 years H. D. Gookin has been financial secretary and HOUSTON MARITIME ASSOCIATION, INC.407treasurer for Local 1273 while at the same time serving as walking foreman-superior to gang foremen-for Strachan Shipping Company, a member of the Re-spondent Employers.For an employer to permit its supervisors to hold responsible office in a labororganization representing its employees has long been held by the Board and thecourts to constitute substantial assistance and support in violation of Section 8 (a)(2) of the Act. It is likewise held here.In summary, the Trial Examiner concludes and finds that the following factors,in addition to that described immediately above, support allegations of the com-plaints involving assistance and support to the Union in violation of Section 8 (a)(2) of the Act: (1) Permitting practice under the contract, as described heretofore,of hiring preferences for union members; (2) acquiescing in the unilateral selectionby the Union of gang foremen who are supervisors within the meaning of the Act;(3) acquiescing in the discriminatory denial of employment of the five above-namedindividuals; and (4) being a party to a practice illegally requiring designation of abargaining agent, as described in section III, E, above.G. The requirement to pay percentages to the Respondent UnionIt is likewise undisputed that during the material period it has been the practice fortheRespondent Union to require all longshoremen, whether members or non-members, to turn over to it a certain percentage of their wages.Although the cardquoted above states that such charges are to be 5 percent of the wages, more recentlythe percentage has been reduced to 3 percent. Since the Respondent Employersthemselves prepare the paychecks-for each employee one for the wages earned lessthe percentage and another for the percentage itself-it is clear that they are fullyaware of, and acquiesce in, the practice.It is also undisputed that over a considerable period of time the Union annuallyhas returned, to its members but not to nonmembers, certain amounts of money.The Union claims that such payments to its members are mere "loans," but admitsthat no member ever applied for such and that no loan contracts are required.TheTrial Examiner is not persuaded that these returns are, in fact, loans which themembers are under any obligation to return, at any time., In effect, it appears-reasonable to find that such returns are "rebates" on, the percentage which unionmembers have paid into the Union. Since nonmembers receive no such "rebate,"itmight reasonably follow that there is an actual "disparity of treatment," illegalin the sense that its application encourages membership in the Union, since itbenefits those who are members.On the basis of this record, however, the Trial Examiner is unable to findactual, financial disparity.He does not believe that General Counsel, by the intro-duction of evidence available to him, fully sustained the burden of proving suchdisparity or its extent.For example, there is no evidence in the record as to theactualcostof operating the hiring hall, over any given period. It may well bethat members-, who also must pay a substantial initiation fee while nonmembers donot-are required to pay dues and assessments which would appreciably lessen, ifnot completely obliterate, the apparent disparity in financial hiring obligations be-tween members and "outsiders."In short, the Trial Examiner believes that there is insufficient evidence in therecord to sustain the General Counsel's complaint on this point.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring in con-nection with the operations of the Respondent Employers, described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,the Trial Examiner will recommend that they cease and desist therefrom and takeaffirmative action necessary to effectuate the policies of the Act.Ithas been found that the Respondent Employers have discriminated againstemployees Clay, Williamson Nemeth, Knowles, and Garza in violation of Section8 (a) (3) and (1) of the Act, and that the Respondent Union caused the RespondentEmployers to do so in violation of Section 8 (b) (2) and 8 (b) (1) (A) of theAct. It will therefore be recommended that the Respondents, jointly and severally,make whole these employees (with the exception of Clay and Williamson) for anyloss of pay suffered as a result of the discrimination against them.At the hearing 408DECISIONSOF NATIONALLABOR RELATIONS BOARDand in his brief General Counsel made it clear that, in view of certain paymentsmade to Clay and Williamson, during the pendency of an informal settlement agree-ment preceding the hearing, no back pay was being sought for these two individuals.None, therefore, will be recommended for them. Furthermore, as the record shows,Garza has been made whole for a period preceding and up to September 29, 1955,when the settlement agreement referred to was executed.General Counsel seeks,and it will be recommended, that back pay for Garza shall be computed from thatdate until such date as the Respondents have duly offered Garza employment. Inaccordance with Board policy set forth inPinkerton's National Detective Agency,Inc.,90 NLRB 205, it will be recommended that the liability of the Respondents forback pay, as to Garza, shall terminate 5 days after notifying him, in writing, thatupon duly reporting for work at the hiring hall he will be hired on a nondis-criminatory basis.Back pay shall be computed in accordance with the Board'susual remedial policies(Chase National Bank,65 NLRB827; Crossett Lumber Co.,8 NLRB 440; F.W. Woolworth,90 NLRB 289).Ithas also been found that the Respondent Employers, by permitting andacquiescing in certain hiring practices and hiring policies have rendered illegalsupport and assistance to the Respondent Union.General Counsel urges that thecurrent agreement between the Respondent parties be set aside and recognition ofthe Union withdrawn. Since the Trial Examiner has been unable to find, on thebasis of evidence in the record, that any provision of the contract is,per se,violativeof the Act as so far interpreted by the Board, it will not be recommended that thecontract be nullified or recognition withdrawn. It will be recommended, however,that the Respondent Employers cease and desist from assisting and supporting theUnion in any manner violative of Section 8 (a) (2) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent Union is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of em-ployees, including A. M. Clay, J. D. Williamson, W. J. Nemeth, Robert Knowles,and J. A. Garza, the Respondent Employers have engaged in and are engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By contributing support and assistance to the Respondent Union, the Re-spondent Employers have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent Employers have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.By causing and attempting to cause the Respondent Employers to discriminateagainst employees within the meaning of Section 8 (a) (3) of the Act, the Re-spondent Union has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.7.The unfair labor practices found herein are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]The National Cash Register CompanyandDayton Electrotypers'UnionNo. 114,International Stereotypers'and Electrotypers'Union of North America,AFL-CIO,Petitioner.Case No. 9-RC-3337.August 8, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur P. West,121 NLRB No. 58.